       Case 2:20-cv-01752-DLR Document 32 Filed 12/04/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Albert L Jacobs, Jr., et al.,                     No. CV-20-01752-PHX-DLR
10                  Plaintiffs,                        ORDER
11   v.
12   Wheaton Van Lines Incorporated, et al.,
13                  Defendants.
14
15
16          Before the Court are Plaintiffs’ motions to disqualify opposing counsel. (Docs. 18,

17   20, 25, 28.) “As a general rule, courts do not disqualify an attorney on the grounds of
18   conflict of interest unless the former client moves for disqualification.” Kasza v. Browner,

19   133 F.3d 1159, 1171 (9th Cir. 1998). Yet, Plaintiffs have indiscriminately moved to

20   disqualify all opposing counsel in some form or another. Plaintiffs—who have not alleged
21   they have suffered an injury in fact arising from these alleged representational defects—
22   lack standing to complain about possible conflicts of interest arising out of the

23   representation of Defendants. Lujan v. Defenders of Wildlife, 504 U.S. 555 (1992).

24          Plaintiffs’ motions are meritless. The Ninth Circuit has recognized the potential for

25   abuse of disqualification motions, explaining that litigants may engage in such costly

26   motions practice, not because their arguments are particularly meritorious, but to
27   inconvenience the other side. Optyl Eyewear Fashion Intern. Corp. v. Style Co., Ltd., 760
28   F.2d 1045, 1051 (9th Cir. 1985). The Court will not tolerate such behavior.
      Case 2:20-cv-01752-DLR Document 32 Filed 12/04/20 Page 2 of 2



 1         IT IS ORDERED that Plaintiffs’ motions to disqualify opposing counsel (Docs.
 2   18, 28) are DENIED.
 3         Dated this 4th day of December, 2020.
 4
 5
 6
 7
                                               Douglas L. Rayes
 8                                             United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             -2-
